Title: From John Adams to John Quincy Adams, 8 April 1815
From: Adams, John
To: Adams, John Quincy



My Dear Son.
Quincy April 8. 1815

I inclose a Slip with an Essay in it, Signed Richlieu The Editor has poisoned it, with a Silly introduction; but that will not hurt it with you, ‘tho’ it Spoils it here. Who this Connecticut Gentleman is, I cannot conjecture. I did not believe, and cannot yet believe, that there is Brains enough, united with Courage and application enough, in that State to produce Such a paper. Trumbul? Humphreys? Oh! No! Poets produce no Such Things. Who then? I am weary of Conjectures. I Should Suspect, your Everett, or your Rival Lloyd; but I cannot.
Your and my dear Boys will carry this. How can I part with them? They will demand all your Wisdom. John is Activity itself, with a fine Capacity. He can learn readily any Thing you please. George, knows more of my Library than I do. He is So good and Useful to me that I know not what to do, without him.
Mr Samuel G. Perkins and his Lady, once Miss Barbara Perkins Higginson will have the Guardianship of your Sons in England till you give Orders concerning them. We long for Letters from You at Paris, and hope you have made the promised Visit to Madam de Stael to whom my respectful Compliments
John Adams
P.S. I am reading Madam de Staels Germany: and it has opened before me Speculations that would require the Investigations of 50 Years; and I am already an Oct Octogenarian.
I pray you to propose to her this Problem “What was the Reason that I never had the honour or the Pleasure of Seeing her Ladyship or her Mother, or her Father more than once in 1778. 1779. 1780 1781. 1782. 1783. 1784. and 1785. When I had the honour to be a public Minister in France. If her Ladyship is at a loss, perhaps I can inform her. You may give her this civil question in Writing, if you please. 
J.A.
